             Case 1:18-cv-11020 Document 1 Filed 11/26/18 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JULIET BIANCHI,

                                Plaintiff,                    Docket No. 1:18-cv-11020

        - against -                                           JURY TRIAL DEMANDED

 WARNER BROS. ENTERTAINMENT INC.

                                Defendant.


                                          COMPLAINT

       Plaintiff Juliet Bianchi (“Bianchi” or “Plaintiff”) by and through her undersigned counsel,

as and for her Complaint against Defendant Warner Bros. Entertainment Inc. (“Warner Bros.” or

“Defendant”) hereby alleges as follows:

                                   NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act; and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of actor Chris

O’Donnell and his family, owned and registered by Bianchi, a professional photographer.

Accordingly, Bianchi seeks monetary relief under the Copyright Act of the United States, as

amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
              Case 1:18-cv-11020 Document 1 Filed 11/26/18 Page 2 of 6



       3.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Bianchi is a professional photographer having a usual place of business at 8826

SE Yamhill Street, Portland, Oregon 97216.

       6.      Upon information and belief, Warner Bros. is a foreign business corporation duly

organized and existing under the laws of the State of Delaware, with a place of business 1325 6th

Ave #2500, New York, NY 10019. Upon information and belief Warner Bros. is registered with

the New York Department of State Division of Corporations to do business in the State of New

York. At all times material, hereto, Warner Bros. has owned and operated a website at the URL:

http://www.tmz.com (the “Website”) and has produced the TV show TMZ (the “TV Show”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Bianchi photographed actor Chris O’Donnell and his family (the “Photograph”).

A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Bianchi is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       9.      The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-210-521 and titled “12112012ChrisODonnell_008.jpg.” See

Exhibit B.

       B.      Defendant’s Infringing Activities
                Case 1:18-cv-11020 Document 1 Filed 11/26/18 Page 3 of 6



          10.    Warner Bros. ran the Photograph on the TV Show TMZ and then ran an article on

the Website titled CHRIS O’DONNELL – MOST PATIENT DAD OF THE YEAR! See URL

http://www.tmz.com/videos/0_a5g4rcut/. The article prominently featured the Photograph from

the TV Show. A screenshot of the Photograph on the Website is attached hereto as Exhibit C.

          11.    Warner Bros. did not license the Photograph from Plaintiff for its article or TV

Show, nor did Warner Bros. have Plaintiff’s permission or consent to publish the Photograph on

its Website of TV Show.

                             FIRST CLAIM FOR RELIEF
                     (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                                (17 U.S.C. §§ 106, 501)

          12.    Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-11 above.

          13.    Warner Bros. infringed Plaintiff’s copyright in the Photograph by reproducing

and publicly displaying the Photograph on the Website and TV Show. Warner Bros. is not, and

has never been, licensed or otherwise authorized to reproduce, publically display, distribute

and/or use the Photograph.

          14.    The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

          15.    Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.
             Case 1:18-cv-11020 Document 1 Filed 11/26/18 Page 4 of 6



       16.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                             DEFENDANT
                             (17 U.S.C. § 1202)

       17.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-16 above.

       18.     Upon information and belief, Warner Bros. intentionally and knowingly removed

copyright management information identifying Plaintiff as the photographer of the Photograph.

       19.     The conduct of Warner Bros. violates 17 U.S.C. § 1202(b).

       20.     Upon information and belief, Warner Bros.’s falsification, removal and/or

alteration of the aforementioned copyright management information was made without the

knowledge or consent of Plaintiff.

       21.     Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Warner Bros. intentionally, knowingly and

with the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyright

in the Photograph. Warner Bros. also knew, or should have known, that such falsification,

alteration and/or removal of said copyright management information would induce, enable,

facilitate, or conceal their infringement of Plaintiff’s copyright in the Photograph.

       22.     As a result of the wrongful conduct of Warner Bros. as alleged herein, Plaintiff is

entitled to recover from Warner Bros. the damages, that he sustained and will sustain, and any

gains, profits and advantages obtained by Warner Bros. because of their violations of 17 U.S.C. §

1202, including attorney’s fees and costs.
             Case 1:18-cv-11020 Document 1 Filed 11/26/18 Page 5 of 6



       23.     Alternatively, Plaintiff may elect to recover from Warner Bros. statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Warner Bros. be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Warner Bros. be adjudged to have falsified, removed and/or

               altered copyright management information in violation of 17 U.S.C. § 1202.

       3.      That Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits,

               gains or advantages of any kind attributable to Defendant’s infringement of

               Plaintiff’s Photograph;

       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management

               information and/or removal or alteration of copyright management information

               committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.      That Defendant be required to account for all profits, income, receipts, or other

               benefits derived by Defendant as a result of its unlawful conduct;

       6.      That Plaintiff be awarded her costs, expenses and attorneys’ fees pursuant to

               17 U.S.C. § 1203(b);
             Case 1:18-cv-11020 Document 1 Filed 11/26/18 Page 6 of 6



       7.     That Plaintiff be awarded punitive damages for copyright infringement;

       8.     That Plaintiff be awarded attorney’s fees and costs;

       9.     That Plaintiff be awarded pre-judgment interest; and

       10.    Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).

Dated: Valley Stream, New York
       November 26, 2018
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                            Richard Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff Juliet Bianchi
